[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR MODIFICATION OF CHILD SUPPORT CT Page 5910
The court has considered the testimony of the parties, all of their past and current Financial Affidavits as on file and the now existing Connecticut Child Support Guidelines. The court has further considered all of the applicable statutes and case law pertaining to the issues involved and in particular Connecticut General Statutes 46b-84b and 46b-86, in its determination of this matter.
The court concludes that the plaintiff mother has showed the requisite substantial change in circumstances and that the 1984 order for child support substantially deviates from the Child Support Guidelines established pursuant to 46b-215a.
The defendant father is ordered to hereafter pay the plaintiff mother support for the minor child in the amount of $75 per week secured by an immediate wage execution.
BALLEN, Judge